[Cite as Fordyce v. Fordyce, 2011-Ohio-3406.]
                              STATE OF OHIO, NOBLE COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


MARGARET E. FORDYCE,                            )
                                                )   CASE NO. 10 NO 372
        PLAINTIFF-APPELLANT,                    )
                                                )
        - VS -                                  )         OPINION
                                                )
ROCKY A. FORDYCE,                               )
                                                )
        DEFENDANT-APPELLEE.                     )


CHARACTER OF PROCEEDINGS:                           Civil Appeal from Common Pleas
                                                    Court, Case No. 209-0071.


JUDGMENT:                                           Reversed and Remanded.


APPEARANCES:
For Plaintiff-Appellant:                            Attorney Joseph H. Brockwell
                                                    313 Oakwood Avenue
                                                    Marietta, OH 45750

For Defendant-Appellee:                             Attorney William L. Burton
                                                    119 Maple Street
                                                    Marietta, OH 45750




JUDGES:
Hon. Mary DeGenaro
Hon. Cheryl L. Waite
Hon. Gene Donofrio



                                                    Dated: June 20, 2011
                                                                                     -2-




DeGenaro, J.
       {¶1}    Plaintiff-Appellant, Margaret Fordyce, appeals the Noble County Court of
Common Pleas decision granting a divorce between her and Defendant-Appellee, Rocky
Fordyce, dividing the parties' marital and personal property, and awarding spousal
support. Margaret argues that the trial court abused its discretion when it awarded
spousal support of $500 a month without taking into account the factors set forth in R.C.
3105.18(C)(1), and when it failed to award her a variety of items of separate personal
property.
       {¶2}    Upon review, Margaret's assignments of error have merit. A trial court's
designation of property as marital or separate is necessary and an award of spousal
support must detail the reasoning underlying those orders. Otherwise the reviewing court
cannot determine if the award was fair, equitable, and in accordance with the law. The
trial court did not designate whether property was marital or separate property under R.C.
3105.171(B), nor did it grant spousal support with any analysis of or reference to the
factors in R.C. 3105.18(C)(1). Without this information this Court is unable to properly
review the property division and spousal support orders. Accordingly, the trial court's
judgment regarding spousal support and property division is reversed, and the case is
remanded.
                                          Facts
       {¶3}    Margaret and Rocky Fordyce were married in 1980. The couple has two
children who were emancipated adults when Margaret filed her complaint for divorce. At
the time of the final hearing Margaret was 47 and Rocky was 50 years old.
       {¶4}    Margaret has a high school education and, at the time of the final hearing,
was studying social services at Washington State Community College. Throughout the
marriage Margaret worked mostly part-time in minimum wage jobs; her last full-time job
was over ten years ago. Prior to filing for divorce, Margaret worked at Pilot where she
earned $7.21 an hour and earned a total $8,871.27 in 2008. Margaret estimated that she
worked, on average, 16 hours a week. Margaret testified that she left her employment at
                                                                                     -3-


Pilot in January 2009 to "work on her marriage," which she admitted amounted to sitting
down and talking about her marriage with Rocky. The trial court found that Margaret was
voluntarily unemployed. Margaret also testified she had health problems including
diabetes, a heart stint and severe depression and anxiety.
       {¶5}   Rocky was the primary source of income during the marriage. He has a
high school education and worked at Furmanite of America for the last sixteen years.
Rocky testified he was an Account Manager in 2009, with a salary of $75,000 a year, but
two weeks before the final hearing the company downsized and he was demoted to
Supervisor, with an hourly wage of $26.00.        Rocky testified that because of the
downsizing his yearly income would be $54,000.
       {¶6}   Margaret filed a complaint for divorce as well as a motion for various
temporary orders, which Rocky answered. After a hearing the trial court's June 10, 2009
order required Rocky to pay the mortgage, utilities, taxes, insurance, and car payments
during the pendency of the divorce, provide health coverage for Margaret and pay her
$500 a month in temporary spousal support.
       {¶7}   The trial court held a final hearing on January 13, 2010. Rocky and
Margaret testified about a variety of items of personal property that they believed they
were entitled to keep as their respective separate property. On February 19, 2010, the
trial court granted a divorce on incompatibility grounds. The trial court ordered that the
marital residence be sold and the proceeds divided equitably. Rocky was awarded as his
separate property an antique washstand, his hunting gear, clothes, eagle statues, a
firearm given to him by his brother-in-law, and all remaining firearms. Margaret was
awarded as her separate property 2 dressers, a coat tree, a table and two chairs she
inherited from her father, her grandmother's table and Heisey dishware, and the 2004
Ford Explorer. The court also provided that "the remainder of the personal property shall
be sold at auction, unless otherwise agreed by the parties, and the net proceeds divided
equally to the parties." Finally, Rocky was ordered to pay Margaret $500 a month in
spousal support until January 15, 2013, or until Margaret marries or cohabits with
another, whichever occurs earlier.
                                                                                          -4-


                                   Division of Property
       {¶8}    We will address Margaret's two assignments of error in reverse order, as the
trial court's property division is a factor to be considered when calculating spousal
support. R.C. 3105.18(c)(1)(i). In her second of two assignments of error, Margaret
asserts:
       {¶9}    "The trial court abused its discretion by not awarding to the appellant certain
items of personal property when there was testimony that those items were her property
and the Appellee had testified that he had no objection to Appellant getting whatever
items she asked for."
       {¶10} Margaret argues that the trial court abused its discretion when it failed to
explicitly award her a variety of personal property she claims is separate, not marital
property, including: a coffee table, end table, trash cans, laundry basket, long tissue box,
cookie jar, sugar canister, umbrella basket, TV basket, rings, necklaces, earrings, tools,
guns, and machinery. In support of this contention Margaret notes that Rocky did not
object to her having this property.       Rocky counters that the trial court's decision
recognized this property's existence and specifically stated that, if the parties could agree
on a division, they could divide the property as they saw fit, otherwise the personal
property must be sold and the proceeds divided equally.             Margaret's argument is
meritorious.
       {¶11} "Since a trial court has broad discretion in the allocation of marital assets, its
judgment will not be disturbed absent an abuse of discretion." Neville v. Neville, 99 Ohio
St.3d 275, 791 N.E.2d 434, at ¶5. But "[a]n appellate court applies a manifest weight of
the evidence standard of review to a trial court's designation of property as either marital
or separate." Barkley v. Barkley (1997), 119 Ohio App. 3d 155, 159, 694 N.E.2d 989;
Miller v. Miller, 7th Dist. No. 08 JE 26, 2009-Ohio-3330, at ¶20. "When the parties
contest whether an asset is marital or separate property, the presumption is that the
property is marital, unless proven otherwise." Sanor v. Sanor, 7th Dist. No. 2001 CO 37,
2002-Ohio-5248, at ¶53; Miller at ¶20. "The burden of tracing separate property is upon
the party claiming its existence." DeLevie v. DeLevie (1993), 86 Ohio App. 3d 531, 536,
                                                                                         -5-


621 N.E.2d 594; Miller at ¶20. "Therefore, the judgment of the trial court will not be
disturbed upon appeal if supported by some competent, credible evidence." Fletcher v.
Fletcher (1994), 68 Ohio St. 3d 464, 468, 628 N.E.2d 1343; Miller at ¶20.
       {¶12} Under R.C. 3105.171(B) a trial court must determine what is marital and
what is separate property and equitably divide the property as part of the divorce. "Marital
property" includes, inter alia, "[a]ll real and personal property that currently is owned by
either or both of the spouses, including, but not limited to, the retirement benefits of the
spouses, and that was acquired by either or both of the spouses during the marriage.
R.C. 3105.171(A)(3)(a)(i). In contrast, "separate property" includes, inter alia, "[a]n
inheritance by one spouse by bequest devise or descent during the course of the
marriage," and "any gift of any real or personal property * * * that is made after the date of
the marriage and that is proven by clear and convincing evidence to have been given to
only one spouse."        R.C. 3105.171(A)(3)(b)(iv), R.C. 3105.171(A)(3)(b)(vii). Like
determining the amount of spousal support, the trial court, when allocating property
between the parties, "must indicate the basis for its award in sufficient detail to enable a
reviewing court to determine that the award is fair, equitable and in accordance with the
law." Miller at ¶80.
       {¶13} Here, Margaret lists a variety of items she claims are separate, not marital,
property. During the final hearing Margaret testified these items were separate property
because they were gifts from family and friends. But this property is not mentioned in the
trial court's judgment entry, even though the court determined that some of the other
items Rocky and Margaret testified to were separate property and awarded the property
accordingly. The trial court failed to make any determination as to whether the property in
question was marital or separate. The trial court is the ultimate trier of fact in this case,
and this Court cannot substitute its judgment for that of the trial court. Absent a
determination from the trial court concerning the property this Court cannot determine
whether the trial court's ruling was against the manifest weight of the evidence.
                                     Spousal Support
       {¶14} In her first assignment of error, Margaret asserts:
                                                                                          -6-


       {¶15} "The trial court abused its discretion by awarding spousal support of only
$500 per month to Appellant without explicitly taking into account all of the factors set
forth in R.C. Sec. 3105.18(C)(1)."
       {¶16} "When reviewing an award of spousal support, an appellate court will not
reverse the trial court's award absent an abuse of discretion." Miller v. Miller, 7th Dist. No.
08 JE 26, 2009-Ohio-3330 at ¶139, citing Faller v. Faller, 7th Dist. No. 07 MA 216, 2008-
Ohio-6638, ¶48, Blakemore v. Blakemore, 5 Ohio St. 3d at 219, 450 N.E.2d 1140. "When
reviewing a trial court's decision for an abuse of discretion, we cannot simply substitute
our judgment for that of the trial court." Holcomb v. Holcomb (1989), 44 Ohio St. 3d 128,
131, 541 N.E.2d 597. The term "abuse of discretion" connotes more than an error of law
or judgment; it implies that the trial court's attitude was unreasonable, arbitrary or
unconscionable. Blakemore at 219.
       {¶17} However, the trial court's discretion is not unlimited and is governed in large
part by the spousal-support statute, R.C. 3105.18. See Waller v. Waller, 163 Ohio
App.3d 303, 2005-Ohio-4891, 837 N.E.2d 843, at ¶40. Pursuant to R.C 3105.18(B), the
trial court must divide marital assets before determining whether spousal support is
appropriate and reasonable. See, also, Lepowsky v. Lepowsky, 7th Dist. No. 04 CO 42,
2006-Ohio-667, at ¶51. Further, a trial court must examine the fourteen factors contained
in R.C. 3105.18(C)(1).
       {¶18} When determining whether spousal support is appropriate and reasonable,
the trial court should consider the statutory factors as a whole and not consider any one
factor in isolation. Lepowsky, 2006-Ohio-667 at ¶51, citing Kaechle v. Kaechle (1988), 35
Ohio St. 3d 93, 96, 518 N.E.2d 1197. To this end, the court need not expressly comment
on each factor but "must indicate its basis for the award of spousal support in sufficient
detail to enable a reviewing court to determine that the award is fair, equitable, and in
accordance with the law." Boney v. Boney, 7th Dist. No. 09 NO 363 2010-Ohio-4245 at
¶23, citing Kaechle at 96. "Thus, if the entry does not provide some illumination of the
facts and reasoning for the award, the case should be remanded." Boney at ¶23, citing
Lepowsky, 2006-Ohio-667, at ¶52-55.
                                                                                       -7-


       {¶19} The record is silent regarding whether the trial court considered any of the
R.C. 3105.18(C)(1) factors when it made the spousal support award. The trial court does
not even reference the statute in its judgment entry, which states the "Defendant shall
continue to pay to Plaintiff spousal support in the amount of $500.00 per month, as set
forth in the temporary orders, until Plaintiff remarries, dies, co-habits in a quasi marital
relationship with another, or through January 15, 2013, which ever [sic] event should
sooner occur." Without any reasoning from the trial court, we are unable to review the
award and determine whether it was fair, equitable, and in accordance with the law.
       {¶20} In sum, the case is remanded to the trial court because this Court cannot
adequately review the decision of the trial court.       The trial court's entry does not
determine whether certain property was marital or separate property. Moreover, the
spousal support award does not reference R.C. 3105.18(C)(1) or analyze the factors
contained therein. Accordingly, both of Margaret's assignments of error are meritorious,
and the trial court's judgment regarding the property division and spousal support is
reversed, and the case remanded for further proceedings on these issues.
Waite, P.J., concurs.
Donofrio, J., concurs.